Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 15, 2019

                                    No. 04-19-00478-CR

                                Devante Montreal PARKER,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CR0348
                         Honorable Frank J. Castro, Judge Presiding


                                       ORDER
        The Appellant’s Motion for Extension of Time to File the Brief is hereby GRANTED. Time
is extended to October 25, 2019.

       It is so ORDERED on October 15, 2019.

                                                          PER CURIAM


       ATTESTED TO: _______________________
                    Luz Estrada
                    Chief Deputy Clerk